Title: Thomas Jefferson to Benjamin Morgan, 11 June 1811
From: Jefferson, Thomas
To: Morgan, Benjamin


          
            Dear Sir
            Monticello June 11. 1811
          
            Your favor of Mar. 22. came to hand on the 28th of April, and the delay of an answer has proceeded from the circumstance of mr & mrs Logwood’s residence in another county. I now inclose you the documents which your letter called for. from an expression in the powers of Attorney, that ‘the monies were to be paid into your hands for my use’ it might be inferred that I was interested in this business. but this is neither the fact, nor the meaning of the parties. tho named in the paper, like yourself, I am the mere channel of conveyance.  it is true that Craven Peyton owes me some 3. or 400.D. but this I know I could have from him at any time, were I disposed to press. this I probably shall not do, but await his reciept of this money.  the fact is that the great part of this money is to be paid to a mr Gilmer here, as being the proceeds of negroes which he delivered to John Peyton to be carried to the Missisipi & sold on his account, & which were sold, & the money proceeds had not been remitted at the death of John Peyton. Gilmer & Craven Peyton have thought proper to  agree mutually that the money shall be remitted to me as their depository, to be paid to Gilmer, at least so much as is due to him, as soon as recieved. my interference has been merely as the friend of the parties & their mutual trustee. I am really sorry I have drawn so much trouble on you in this business. when I asked the favor of your attention to it, I considered it merely as money recieved by a lawyer for his client, & which he would give you no other trouble about than to recieve & remit it. with my apologies be pleased to recieve the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        